Case 1:17-cv-07599-JBW-ST Document 43-1 Filed 04/15/19 Page 1 of 8 PageID #: 491




                       Exhibit 1
                                                                               1
Case 1:17-cv-07599-JBW-ST Document 43-1 Filed 04/15/19 Page 2 of 8 PageID #: 492




  1    UNITED STATES DISTRICT COURT
       EASTERN DISTRICT OF NEW YORK
  2    ---------------------------------x
       SHATEQUA LEGUETTE, et al
  3                   PLAINTIFFS                   17 CV 7599(JBW)

  4    versus                                      U. S. Courthouse
                                                   225 Cadman Plaza East
  5    SCHWAN'S COMPANY, et al,                    Brooklyn, New York
                                                   January 30, 2019
  6                   DEFENDANTS.                  10:00 a. m.
       --------------------------------x
  7

  8              TRANSCRIPT OF CIVIL CAUSE FOR MOTION HEARINGL
                      BEFORE THE HONORABLE JACK WEINSTEIN
  9                       UNITED STATES DISTRICT JUDGE

 10                                  APPEARANCES

 11    Attorney for Plaintiff:

 12    SHEEHAN & ASSOCIATES, PC
       505 Northern Boulevard, Suite 311
 13    Great Neck, New York 11021
       BY: SPENCER SHEEHAN, ESQ.
 14

 15    Attorneys for Defendants:

 16    FOLEY HOAG, LLP
       1540 Broadway, 23rd Floor
 17    New York, New York 10036
       BY: AUGUST HORVATH, ESQ.
 18         MITAL PATEL, ESQ.

 19    ALSO PRESENT:           SHATEQUA LEGUETTE

 20                            JENNIFER HOLMBERG

 21    Court Reporter:
       LISA SCHMID, CCR, RMR
 22    Official Court Reporter
       225 Cadman Plaza East
 23    Brooklyn, New York 11201
       Phone: 718-613-2644 Fax:        718-613-2379
 24
       Proceedings recorded by mechanical stenography.           Transcript
 25    produced by computer-aided transcription.
Case 1:17-cv-07599-JBW-ST Document 43-1 Filed 04/15/19 Page 3 of 8 PageID #: 493
Case 1:17-cv-07599-JBW-ST Document 43-1 Filed 04/15/19 Page 4 of 8 PageID #: 494
Case 1:17-cv-07599-JBW-ST Document 43-1 Filed 04/15/19 Page 5 of 8 PageID #: 495
Case 1:17-cv-07599-JBW-ST Document 43-1 Filed 04/15/19 Page 6 of 8 PageID #: 496
Case 1:17-cv-07599-JBW-ST Document 43-1 Filed 04/15/19 Page 7 of 8 PageID #: 497
Case 1:17-cv-07599-JBW-ST Document 43-1 Filed 04/15/19 Page 8 of 8 PageID #: 498
